Bates, Judge,
delivered the opinion of the court.
On the 15th November, 1862, Waugh, the sheriff of Boone county, had in his hands five executions issued by the clerk of the Boone Circuit Court against Laforce, which, on that day, he levied upon twenty-one slaves of Laforce. Two of *342these executions — one in favor of Prewitt, and the other in favor of Bradford — were satisfied by a sale of real estate, and will not be further considered in this case. The others were, one in favor of Kirkbride upon a judgment for #5343.17 ; one in favor of Hardin for #557.30 ; and the other in favor of Orear for #249.19. On the same day Kirkbride gave the sheriff the following letter : “ I hereby authorize James H. Waugh, sheriff of Boone county, Missouri, to let the personal property levied upon under an execution issued by the clerk of the Boone Circuit Court, in my favor, against Felix G. Laforce, remain in his hands, at my wish, without taking a delivery bond for the same, so far as my execution goes, which levy was made by said Waugh on the 15th day of November, 1862. Witness my hand, this 15th day of November, 1862. — J. Kirkbride.” On the 28th of November, 1862, there were delivered to the same sheriff two other executions against Laforce, one in favor of Parker and Henry, upon a judgment for #1261.65 ; and the other in favor of Carter, upon a judgment for #220.36. The sheriff advertised the slaves for sale, on the 21st of February, 1863, under the first executions, and a few days before that time fixed for the sale, Kirkbride, Orear, and Hardin, authorized the sheriff to stay proceedings under their executions, upon certain conditions. There is dispute whether the conditions were performed or not, but the sheriff thinking that they were, returned the slaves to Laforce. In the view we take of the case, it is of no importance whether they were performed or not.
On the third day of March, 1863, the sheriff levied the two executions of Parker and Henry, and of Carter, upon the same slaves, which were advertised and sold under all the executions, on the 24th day of March, 1863, for #4782.50.
At the May term, 1863, of the Boone Circuit Court, Parker, Henry, and Carter, moved the court for a rule upon the sheriff, requiring him to pay their executions out of the proceeds of the sale of said slaves ; and, upon the hearing of that motion, gave evidence of the matters above recited. *343The court overruled the motion, and the plaintiffs brought the case to this court.
1. It is insisted that this court cannot review the decision of the Circuit Court upon a motion, because there were no objections to testimony on instructions or declarations of the law applicable to the case asked, and no motion for a new trial made. It has not been the practice of this court in reviewing the decisions of other courts upon motions, to require that the points of law determined should be specifically stated, or to require that a motion for a new trial should have been made. There is no great or controlling necessity for such requirements, and the establishment of such a rule would produce so much of trouble, and frequently of hardship and injustice, as to forbid that we should now begin such practice.
2. The order of Kirkbride to the sheriff on the 16th November, 1862, to let the property levied on remain in the hands of Laforce, caused his execution to become dormant, and constructively fraudulent and void, as against the subsequent executions. (Wise v. Darby, 9 Mo. 130; Field & Beardslee v. Livermore, 17 Mo. 218.) The plaintiffs’ executions are, therefore, entitled to satisfaction out of the proceeds of the sale of the slaves before that of Kirkbride ; and as the fund is sufficient to satisfy the executions of Orear and Hardin, as well as those of the plaintiffs, there is no necessity to look further into the case, for though Orear and Hardin may be entitled to precede the plaintiffs, yet they can suffer no injury, because Kirkbride is postponed to the plaintiffs. The case does not warrant that we should give any opinion upon the relative rights of Kirkbride, Orear, and Hardin.
The judgment of the Circuit Court is reversed and the cause remanded.